FILED: MAY 21, 1998  
IN THE SUPREME COURT OF THE STATE OF OREGON
ATLANTIC RICHFIELD COMPANY, for



itself and on behalf of certain 



combined subsidiaries,





	Appellant,





	v.





DEPARTMENT OF REVENUE, State of



Oregon,





	Respondent.





(OTC 3879; S44504)

	On review from the Oregon Tax Court.*





	Argued and submitted May 5, 1998.





	Henry C. Breithaupt of Stoel Rives LLP, Portland, argued the

cause for Appellant.  With him on the briefs was Robert T.

Manicke, Portland.





	Robert M. Atkinson, Assistant Attorney General, Salem,

argued the cause for Respondent.  With him on the briefs were

Hardy Myers, Attorney General, and Michael D. Reynolds, Assistant

Attorney General.  





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Durham, and Leeson, Justices.**





	PER CURIAM





	The judgment of the Oregon Tax Court is affirmed.





*ARCO v. Dept. of Rev., 14 Or. Tax 212 (1997).





**Kulongoski, J., did not participate in the consideration or

decision of this case.



	PER CURIAM.



	Taxpayer appeals from a judgment of the Oregon Tax

Court that affirmed defendant's assessment of corporate excise

taxes against taxpayer for the years 1985, 1987, and 1988.  On de
novo review, this court has considered each of taxpayer's legal

contentions and concludes that none is well taken.  An

explanation of our reasons for reaching this conclusion would not

benefit the public or the bar.



	The judgment of the Oregon Tax Court is affirmed.